DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Amendments
The claim amendments filed on 18 November 2020 as part of the Request for Continued Examination render the claim objections to claims 1, 11 and 14 moot, therefore the claim objections to claims 1, 11 and 14 have been removed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Justin K. Flanagan, Reg. No. 62,826 on 06/04/2021.

The application is amended as follows:

Listing of Claims:
The Listing of Claims replaces all prior versions and listings of claims in the application:


a processor;
an association module to associate an identified event in a first visualization display generated by a first visualization system with a visualization function performed by the first visualization system;
a multicasting module to:
store event data related to the identified event and the associated visualization function in a shared data source, and
multicast the identified event to a second visualization system;
a data sharing module to:
associate display characteristics of the first visualization system with the event data in the shared data source, and
share, in response to the multicast of the identified event, the shared data source, including the event data and the associated display characteristics of the first visualization system with the second visualization system, for the second visualization system to generate a second visualization display based on (i) the stored event data in the shared data source and (ii) the display characteristics of the first visualization system stored in the shared data source; and
a unified visualization interface to automatically invoke, without software changes, the second visualization system in response to the multicast of the identified event, the invoking based on the shared data source, including the stored event data and the stored display characteristics of the first visualization system, 
wherein the second visualization system displays data elements based on a pixel-based helix visualization of a time series,
wherein the multicasting module determines coordinates for limits as indicated by a starting point and a stopping point, and
wherein the unified visualization interface automatically invokes the second visualization system by placing a virtual camera at a position and orientation, based on the coordinates and the stored event data, to make an indicated sequence of the time series visible by the virtual camera.



3. 	(Previously presented) The system of claim 1, wherein associating the stored event data with the stored display characteristics of the first visualization system includes associating an extensible markup language ("XML") configuration with the event data.

4. 	(Previously presented) The system of claim 1, wherein the stored display characteristics of the first visualization system include one of scale, color map, input parameters, and data handling instructions.

5. 	(Previously Presented) The system of claim 1, wherein the identified event comprises one of: 
a selection of a portion of the first visualization display, and 
a zoom operation on the first visualization display.

6. 	(Previously Presented) The system of claim 5, wherein the identified event is a selection of the portion of the first visualization display, and the visualization function includes determining a depth of the portion based on a geometry of the portion.

7. 	(Original) The system of claim 1, wherein the unified visualization interface automatically invokes the second visualization system by configuring the
second visualization system based on one of frame capture and automatic resizing.

8. 	(Original) The system of claim 1, wherein the unified visualization interface automatically invokes the second visualization system based on one of a
navigation to a specified URL, an invocation of application program interface requests, a generation of virtual mouse events, a generation of virtual keyboard events, and a manipulation of session variables.

9. 	(Previously presented) The system of claim 1, wherein the unified visualization interface automatically invokes the second visualization system by inactivating a preceding visualization process, and by further performing one of requesting an operating system to launch a new process, generating a virtual mouse event, and generating a virtual keyboard event, [[and]] via an application automation protocol built into the second visualization system.

10. 	(Canceled) 

11. 	(Currently Amended) A computer-implemented method to provide a synchronized and unified visualization interface via an electronic display, the method comprising:
associating an identified event in a first visualization display generated by a first visualization system with a visualization function performed by the first visualization system;
storing event data related to the identified event in a shared data source; 
storing the associated visualization function in the shared data source;
associating display characteristics of the first visualization system with the stored event data in the shared data source,
wherein the event data stored in the shared data source is unaltered by the storing of the associated visualization function and the associating of the display characteristics of the first visualization system with the stored event data in the shared data source;
multicasting, via a communication network, the identified event to a second visualization system to display the data elements based on a pixel-based helix visualization of a time series, wherein multicasting the identified event to the second visualization system includes determining coordinates for limits as indicated by a starting point and a stopping point;
sharing, in response to the multicast of the identified event, the shared data source, including the unaltered event data and the associated display characteristics of the first visualization system, with the second visualization system for the second visualization system to generate a second visualization;
invoking, without software changes, the second visualization system in response to the multicast of the identified event, the invoking based on the shared data source including the display characteristics of the first visualization system based on (i) the unaltered event data in the shared data source and (ii) the display characteristics of the first visualization system stored in the shared data source, wherein invoking the second visualization system comprises placing a virtual camera at a position and orientation, based on the coordinates and the stored event data, to make an indicated sequence of the time series visible by the virtual camera;
synchronizing processing of the first visualization system and the
second visualization system; and
automatically displaying, via an electronic display, the first visualization display of the first visualization system simultaneous with the second visualization display of the second visualization system.

12. 	(Previously presented) The method of claim 11, wherein the stored display characteristics of the first visualization system include one of a scale, a color map, input parameters, and data handling instructions.

13. 	(Previously presented) The method of claim 11, wherein the automatic invoking of the second visualization system includes configuring the second visualization system based on one of frame capture and automatic resizing.

14. 	(Currently Amended) A non-transitory computer readable medium comprising executable instructions stored thereon that, when implemented by a processor of a computing system, cause the computing system to:
associate an identified event in a first visualization display generated by a first visualization system with a visualization function performed by the first visualization system;
store event data related to the identified event and the associated visualization function in a shared data source;
multicast the identified event to a second visualization system using coordinates for limits as indicated by a starting point and a stopping point, wherein the second visualization system displays data elements based on a pixel-based helix visualization of a time series;
associate display characteristics of the first visualization system with the stored event data and store the associated display characteristics within the shared data source, the characteristics including one of scale, color map, input parameters, and data handling instructions;
share, in response to the multicast of the identified event, the shared data source, including the stored event data and the associated display characteristics of the first visualization system, with the second visualization system for the second visualization system to generate a second visualization display based on (i) the stored event data in the shared data source and (ii) the display characteristics of the first visualization system stored in the shared data source;
automatically invoke, without software changes, the second visualization system in response to the multicast of the identified event, the invoking based on the shared data source, including the stored event data and the stored display characteristics of the first visualization system, wherein the second visualization system is invoked by placing a virtual camera at a position and orientation, based on the coordinates and the stored event data, to make an indicated sequence of the time series visible by the virtual camera;
synchronize processing of the first visualization system and the second visualization system; and
display simultaneously, on an electronic display, the first visualization display and the second visualization display.

15. 	(Original) The computer readable medium of claim 14, wherein the instructions to invoke the second visualization system include instructions to automatically invoke the second visualization system based on one of a navigation to a specified URL, an invocation of application program interface requests, a generation of virtual mouse events, a generation of virtual keyboard events, and a manipulation of session variables.

Allowable Subject Matter
Claims 1-9 and 11-15 are allowed and renumber claims 1-14.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is considered allowable when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) because no reference alone or in combination with another reference discloses nor suggests the independent claim limitations and in the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to combine the sharing of a data sore including event data and the associated display characteristics of the first visualization system with the second visualization system in combination with the second visualization system displaying data elements based on a pixel-based helix visualization of a time series…determining coordinates for limits as indicated by a starting point and stopping point…and placing a virtual camera at a position and orientation, based on the coordinates and the stored event data…as recited in independent claim 1.  For at least the same reasons, claims 2-9 and 11-15 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154